Appeal from judgment, Supreme Court, New York County, rendered September 1, 1976, convicting defendant, upon his guilty plea, of attempted criminal possession of a controlled substance in the fifth degree, following the denial of his motion to controvert a search warrant and suppress the evidence seized pursuant thereto without a hearing, is unanimously held in abeyance and a hearing is directed as to whether the police entered the apartment without notice under the "no knock” provisions of the search warrant. Before issuing a search warrant with a "no knock” clause included, the court must be satisfied that the property sought may be easily and quickly destroyed or disposed of (CPL 690.35, subd 3, par [b], cl [i]). The contraband in question here consisted of in excess of 100 pounds of various narcotics. If the court considered the sheer mass of the contraband, it could not have been satisfied that the contraband was subject to quick and easy disposal, ergo no justification for a "no knock” provision in the warrant. At issue here is the question of whether the police entered the premises without stating their authority and purpose; the proceedings, therefore, must be remanded for an appropriate hearing. Concur—Murphy, P. J., Birns, Evans and Capozzoli, JJ.